DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed June 18, 2021 are acknowledged.
Examiner acknowledges cancelled claims 1-32.
Examiner acknowledges newly added claims 33-42.
The rejection of claims 17, 19-20, 23-25 and 30-32 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Eun et al., KR2015042581 is overcome by Applicant’s amendment.
The rejection of claims 17, 23-25, 27 and 30-31 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Ashino, U.S. Patent Number 7,131,920 is overcome by Applicant’s amendment.
The rejection of claims 17-18 and 20-21 under 35 U.S.C. 103 as being unpatentable over Bremmer et al., U.S. Pre Grant Publication 2013/0062808 in view of Nagasaka et al., U.S. Pre Grant Publication 2016/0297185 is overcome by Applicant’s amendment.


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al., WO2016/087346 [Jones et al., U.S. Pre Grant Publication 2017/0334154 as the English equivalent].
	Regarding claim 33-35, Jones discloses a first ply of prepreg material [preform element] comprising carbon fiber woven fabric fully impregnated with thermosetting resin, typically an epoxy resin [0029].  Paragraph 0036 discloses a second prepreg ply disposed on the first prepreg ply wherein the second prepreg ply comprises carbon fiber woven fabric impregnated with epoxy resin.  Paragraph 0039 discloses that the first ply has a folded-over portion [tucked] wherein the folded-over portion is tacked to an upper surface of the second ply [see also paragraph 0040].
Paragraph 0049 discloses first and second plies.  Paragraph 0054 discloses that the resin fully impregnates the fibrous material in the moulding. Paragraph 0055 discloses that after the press moulding the resin has fully cured.  The resin is fully cured in both plies thereby making the cure extent equal to the cure extent of the first ply [preform element].  
10.	Claims 38-42 are allowed.  Applicant claims a preform as recited in claim 38.  The closest prior art, Jones et al., WO2016/087346 [Jones et al., U.S. Pre Grant Publication 2017/0334154 as the English equivalent], teaches  a first ply of prepreg material [preform element] comprising carbon fiber woven fabric fully impregnated with thermosetting resin, typically an epoxy resin [0029].  Paragraph 0036 discloses a second prepreg ply disposed on the first prepreg ply wherein the second prepreg ply comprises carbon fiber woven fabric impregnated with epoxy resin.  Paragraph 0039 discloses that the first ply has a folded-over portion [tucked] wherein the folded-over portion is tacked to an upper surface of the second ply [see also paragraph 0040].
Paragraph 0049 discloses first and second plies.  Paragraph 0054 discloses that the resin fully impregnates the fibrous material in the moulding. Paragraph 0055 discloses that after the press moulding the resin has fully cured.  The resin is fully cured in both plies thereby making the cure extent equal to the cure extent of the first ply [preform element].  Jones fails to teach or suggest that the cure extent of laminate of the second of the second prepreg is 0.5% or more and 30% or less.  

11.	Claims 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a preform as recited in claim 33, further including the laminate of the second prepreg has a three-dimensional shape as recited in claim 36.  Applicant claims a preform as recited in claim 33, further including a mass (W1) of the laminate of the second prepreg is equal to or more than a mass (W2) of the preform element as recited in claim 37.  The closest prior art, Jones et al., WO2016/087346 [Jones et al., U.S. Pre Grant Publication 2017/0334154 as the English equivalent], teaches  a first ply of prepreg material [preform element] comprising carbon fiber woven fabric fully impregnated with thermosetting resin, typically an epoxy resin [0029].  Paragraph 0036 discloses a second prepreg ply disposed on the first prepreg ply wherein the second prepreg ply comprises carbon fiber woven fabric impregnated with epoxy resin.  Paragraph 0039 discloses that the first ply has a folded-over portion [tucked] wherein the folded-over portion is tacked to an upper surface of the second ply [see also paragraph 0040].  Paragraph 0049 discloses first and second plies.  Paragraph 0054 discloses that the resin fully impregnates the fibrous material in the moulding. Paragraph 0055 discloses that after the press moulding the resin has fully cured.  The resin is fully cured in both plies thereby making the cure extent equal to the cure extent of the first ply [preform element].  Jones fails to teach or suggest that the laminate of the second prepreg has a three dimensional shape.  Additionally, Jones fails to teach or suggest that a mass (W1) of the laminate of the second prepreg is equal to or more than a mass (W2) of the preform element.

Response to Arguments
12.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786